 

EXHIBIT 10.3

PROMISSORY NOTE

 

$5,000,000 October 10, 2013

 

FOR VALUE RECEIVED, the undersigned, Frederick’s of Hollywood Group Inc., a New
York corporation (“Group”), FOH Holdings, Inc., a Delaware corporation
(“Parent”), Frederick’s of Hollywood Inc., a Delaware corporation
(“Frederick’s”), Frederick’s of Hollywood Stores, Inc., a Nevada corporation
(“Stores”), and Hollywood Mail Order, LLC, a Nevada limited liability company
(“Mail Order” and together with Group, Parent, Frederick’s and Stores,
individually, each individually a “Borrower”, and collectively, the
“Borrowers”), hereby jointly and severally promise to pay to the order of Salus
Capital Partners, LLC (“Lender”), on the Initial Tranche A-2 Advance Repayment
Date described in the Credit and Security Agreement, dated as May 31, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) and entered into between Borrowers, Lender and the other
lenders party thereto, at Lender’s office at 197 First Avenue, Suite 250,
Needham, MA 02494, or at any other place designated at any time by the Lender,
in lawful money of the United States of America and in immediately available
funds, the principal sum of FIVE MILLION AND NO/100 DOLLARS ($5,000,000) or the
aggregate unpaid principal amount of the Tranche A-2 Advance (as defined in the
Credit Agreement), whichever is less, on such date or dates as are required by
the Credit Agreement, and to pay interest on the unpaid principal amount from
time to time outstanding hereunder, in like money, at such office at the rates
and at such times as are set forth in the Credit Agreement. This Note may be
prepaid only in accordance with the Credit Agreement.

 

This Note is subject to the terms of the Credit Agreement, which provides, among
other things, for the acceleration of this Note. This Note is secured, among
other things, by the Credit Agreement and the Security Documents as defined in
the Credit Agreement, and by any other security agreements, mortgages, deeds of
trust, assignments or other instruments or agreements that may subsequently be
given for good and valuable consideration as security for this Note.

 

Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE
LAWS (OTHER THAN CONFLICT LAWS) OF THE STATE OF NEW YORK.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 

 

IN WITNESS WHEREOF, each of the Borrowers has caused this Note to be executed
and delivered by its duly authorized officer on the date first above written.

 

  FREDERICK’S OF HOLLYWOOD GROUP INC.       By: /s/ Thomas Rende     Thomas
Rende     Chief Financial Officer       FOH HOLDINGS, INC.       By: /s/ Thomas
Rende     Thomas Rende     Chief Financial Officer       FREDERICK’S OF
HOLLYWOOD, INC.       By: /s/ Thomas Rende     Thomas Rende     Chief Financial
Officer       FREDERICK’S OF HOLLYWOOD STORES, INC.       By:  /s/ Thomas Rende
    Thomas Rende     Chief Financial Officer       HOLLYWOOD MAIL ORDER, LLC    
  By: /s/ Thomas Rende     Thomas Rende     Chief Financial Officer

 

[Tranche A-2 Advance Note]

 

 

 

